DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 1, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 10, and 19 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, and 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (PG Pub. No. 2008/0005287 A1)  and further in view of Schechter (PG Pub. No. 2017/0132281 A1) and Sullivan (PG Pub. No. 2018/0275973 A1).
Regarding Claim 1, Harvey discloses a data processing system comprising:
a flow server (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers) comprising:
at least one processor (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … distributed computing processors); and
a memory (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers), the memory containing a flow-processing application which directs at least one processor to:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications);
generate a flow structure where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys), comprising:
transmit the flow data structure to a data processor storing the plurality of processing modules (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data); and
process the received data using the processing modules associated with the given step (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps;
a plurality of links, where each link connects a unique pair of steps;
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
Schechter discloses: 
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
a plurality of links, where each link connects a unique pair of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Schechter for the benefit of generating a dataflow graph to represent computations of a database management system graphically (see Schechter, Abstract, paragraph [0022]).
Harvey in view of Schechter does not disclose:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
The combination of Harvey, Schechter, and Sullivan discloses:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time (see Sullivan, Claim 1, where the method includes automatically generating and rendering a first user interface display screen based on a first data model specified at design time);
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
transmit the obtained data to the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
receive processed data from the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
display the processed data using a UI for a different step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
the data processor configured to receive data from the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component); 
transmit the output of the processing modules associated with the given step as the processed data to the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Sullivan for the benefit of dynamically generating and automatically adjusting a user interface based on a data model (see Sullivan, Abstract).
Regarding Claim 8, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein the input data is a first dataset and a second dataset; and the at least one processing module associated with the given step merges the first dataset and the second dataset (see Harvey, paragraph [0163], where the data structure grouping and merging system 205 allows developers to invoke a bulk merge method that will merge the included existing field subcomponents 504 based off a primary key).
Regarding Claim 10, Harvey discloses a method for data processing, comprising:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications);
generate a flow structure where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys), comprising:
transmit the flow data structure to a data processor storing the plurality of processing modules (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data); and
process the received data using the processing modules associated with the given step (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps;
a plurality of links, where each link connects a unique pair of steps;
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
Schechter discloses: 
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
a plurality of links, where each link connects a unique pair of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Schechter for the benefit of generating a dataflow graph to represent computations of a database management system graphically (see Schechter, Abstract, paragraph [0022]).
Harvey in view of Schechter does not disclose:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
The combination of Harvey, Schechter, and Sullivan discloses:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time (see Sullivan, Claim 1, where the method includes automatically generating and rendering a first user interface display screen based on a first data model specified at design time);
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
transmit the obtained data to the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
receive processed data from the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
display the processed data using a UI for a different step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
the data processor configured to receive data from the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component); 
transmit the output of the processing modules associated with the given step as the processed data to the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Sullivan for the benefit of dynamically generating and automatically adjusting a user interface based on a data model (see Sullivan, Abstract).
Regarding Claim 17, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 10, wherein the input data is a first dataset and a second dataset; and the at least one processing module associated with the given step merges the first dataset and the second dataset (see Harvey, paragraph [0163], where the data structure grouping and merging system 205 allows developers to invoke a bulk merge method that will merge the included existing field subcomponents 504 based off a primary key).
Regarding Claim 19, Harvey discloses a flow server for coordinating data processing across multiple computing devices, comprising:
a processor (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers); and
a memory (see Harvey, paragraph [0007], where the systems and methods described herein can be utilized on … servers), containing a flow generation application, where the flow generation application directs the processor to:
obtain a list of desired processing modules selected from a plurality of processing modules (see Harvey, paragraph [0105], where the architecture and framework 103 enables developers to rapidly develop sensor-enabling applications by providing a modular, flexible architecture where various system components, and methods interact to produce customized, reconfigurable applications); 
generate a flow structure, where the flow data structure is a single data structure used to create a dataset specific tool (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … automatically building custom data structures based off existing data structures … building custom data structures using the designer interface, including the ability to append custom data fields … performing event-driven data merging of different specified data structures … performing the merging of different data structures by using common primary keys)
transmit the flow data structure to a data processing device (see Harvey, paragraph [0022], where functions which can be performed according to certain embodiments of systems and methods associated with a reconfigurable, hierarchical component-based architecture and framework and methods for rapidly developing sensor device-enabling software applications as described herein can further comprise, for example, one or more of the following … providing run-time components that allow for the definition of incoming data).
Harvey does not disclose:
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps;
a plurality of links, where each link connects a unique pair of steps;
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
Schechter discloses: 
a plurality of steps, where each desired processing module in the list of desired processing modules is associated with at least one step in the plurality of steps (see Schechter, paragraph [0028], where dataflow graph 208 operates on the database tables 202, 204 by accepting them as input, and provides the execution results of the database query 200 as output); and
a plurality of links, where each link connects a unique pair of steps (see Schechter, paragraph [0003], where the dataflow graph includes at least one node that represents at least one operation represented by the query plan, and includes at least one link that represents at least one dataflow associated with the query plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Schechter for the benefit of generating a dataflow graph to represent computations of a database management system graphically (see Schechter, Abstract, paragraph [0022]).
Harvey in view of Schechter does not disclose:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time;
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step;
transmit the obtained data to the data processor;
receive processed data from the data processor; and
display the processed data using a UI for a different step;
the data processor configured to receive data from the front-end device;
transmit the output of the processing modules associated with the given step as the processed data to the front-end device.
The combination of Harvey, Schechter, and Sullivan discloses:
transmit the flow data structure to a front-end device, the front-end device configured to automatically generate a user interface (UI) of the dataset specific tool for each step in the plurality of steps based on the flow data structure, where one UI is displayed at a time (see Sullivan, Claim 1, where the method includes automatically generating and rendering a first user interface display screen based on a first data model specified at design time);
obtain input data via the UI for a given step in the plurality of steps when required for processing modules associated with the given step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
transmit the obtained data to the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component);
receive processed data from the data processor (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
display the processed data using a UI for a different step (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software); and
the data processor configured to receive data from the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component); 
transmit the output of the processing modules associated with the given step as the processed data to the front-end device (see Sullivan, paragraph [0053], where a user interface display screen component (also simply called a UI component) is said to be bound to a data model if it is linked thereto, such that interaction with the user interface component will involve communication between the data model, e.g., data thereof, and the UI component; see also paragraph [0041], where a user interface display screen may be any software-generated depiction presented on a display. Examples of depictions include windows, dialog boxes, displayed tables, and any other graphical user interface features, such as user interface controls, presented to a user via software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey and Schechter with Sullivan for the benefit of dynamically generating and automatically adjusting a user interface based on a data model (see Sullivan, Abstract).
Claims 2-4, 9, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Schechter, and Sullivan as applied to Claims 1, 8, 10, and 17, and 19 above, and further in view of Goldberg (PG Pub. No. 2005/0004911 A1).
Regarding Claim 2, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein:
Harvey does not disclose each respective step in the plurality of steps comprises a label and a unique ID.  Goldberg discloses each respective step in the plurality of steps comprises a label and a unique ID (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 3, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 2, wherein:
Harvey does not disclose at least one of the label and the unique ID identifies processing modules associated with the respective step.  Goldberg discloses at least one of the label and the unique ID identifies processing modules associated with the respective step (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 4, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 2, wherein:
Harvey does not disclose each link comprises a unique ID of a preceding step and a unique ID of a next step.  Goldberg discloses each link comprises a unique ID of a preceding step and a unique ID of a next step (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 9, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 11, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose each respective step in the plurality of steps comprises a label and a unique ID.  Goldberg discloses each respective step in the plurality of steps comprises a label and a unique ID (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 12, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 11, wherein:
Harvey does not disclose at least one of the label and the unique ID identifies processing modules associated with the respective step.  Goldberg discloses at least one of the label and the unique ID identifies processing modules associated with the respective step (see Goldberg, Fig. 7, where Object Attributes box includes ID ‘C10’ and Name ‘Year_1997’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 13, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 11, wherein:
Harvey does not disclose each link comprises a unique ID of a preceding step and a unique ID of a next step.  Goldberg discloses each link comprises a unique ID of a preceding step and a unique ID of a next step (see Goldberg, paragraph [0029], where graphical condition builder 200 also has filter icons 206a-g, which are joined to one another by dataflow lines 220a-g; each filter icon 206 represents a condition that affects which data is satisfied by the query; the data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 18, Harvey in view of Schechter and Sullivan discloses the method of processing data of Claim 10, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Regarding Claim 20, Harvey in view of Schechter and Sullivan discloses the flow server of Claim 1, wherein:
Harvey does not disclose the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph.  Goldberg discloses the plurality of steps form nodes in a directed acyclic graph, and the links for edges in the directed acyclic graph (see Goldberg, Fig. 2, where Visual Query Editor 200 presents a query flow as a directed acyclic graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Goldberg for the benefit of graphically constructing a search query (see Goldberg, Abstract).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Sullivan as applied to Claims 1, 8, 10, and 17, and 19 above, and further in view of O’Kane (PG Pub. No. 2017/0024446 A1).
Regarding Claim 5, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules cleans a dataset.  O’Kane discloses a processing module in the plurality of processing modules cleans a dataset (see O’Kane, paragraph [0034], where cleansing and fuzzy matching may be applied to the rows of data for the data sources 1 and 2 to match the rows that are for the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with O’Kane for the benefit of matching data across disparate data sources through cleansing (see O’Kane, paragraph [0015]).
Regarding Claim 14, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules cleans a dataset.  O’Kane discloses a processing module in the plurality of processing modules cleans a dataset (see O’Kane, paragraph [0034], where cleansing and fuzzy matching may be applied to the rows of data for the data sources 1 and 2 to match the rows that are for the same entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with O’Kane for the benefit of matching data across disparate data sources through cleansing (see O’Kane, paragraph [0015]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Sullivan as applied to Claims 1, 8, 10, and 17, and 19above, and further in view of Colle (PG Pub. No. 2014/0258930 A1).
Regarding Claim 6, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules validates a dataset.  Colle discloses a processing module in the plurality of processing modules validates a dataset (see Colle, paragraph [0014], where data validation may refer to the process of ensuring that a computing system operates on correct or useful data; data validation may use validation rules or check routines that check for correctness of an input into the computer system; the validation rules may be automated and applied using validation logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Colle for the benefit of dynamically validating selectable data (see Colle, Abstract).
Regarding Claim 15, Harvey in view of Schechter and Sullivan discloses the method of data processing of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules validates a dataset.  Colle discloses a processing module in the plurality of processing modules validates a dataset (see Colle, paragraph [0014], where data validation may refer to the process of ensuring that a computing system operates on correct or useful data; data validation may use validation rules or check routines that check for correctness of an input into the computer system; the validation rules may be automated and applied using validation logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Colle for the benefit of dynamically validating selectable data (see Colle, Abstract).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Schechter and Sullivan as applied to Claims 1, 8, 10, and 17, and 19above, and further in view of Horvitz (PG Pub. No. 2012/0005148 A1).
Regarding Claim 7, Harvey in view of Schechter and Sullivan discloses the data processing system of Claim 1, wherein:
Harvey does not disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model.  Horvitz discloses disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model (see Horvitz, paragraph [0027], where a result prediction module 314 can be configured to perform a cost-benefit analysis on results returned by the expert knowledge source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Horvitz for the benefit of integrating expert sources of knowledge into a general search service (see Horvitz, Abstract).
Regarding Claim 16, Harvey in view of Schechter and Sullivan discloses the method of processing data of Claim 10, wherein:
Harvey does not disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model.  Horvitz discloses disclose a processing module in the plurality of processing modules generates predictions from a dataset using a machine learning model (see Horvitz, paragraph [0027], where a result prediction module 314 can be configured to perform a cost-benefit analysis on results returned by the expert knowledge source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harvey with Horvitz for the benefit of integrating expert sources of knowledge into a general search service (see Horvitz, Abstract).
Response to Arguments
Applicant’s Arguments, filed September 1, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jacopi (US Patent No. 5,701,456 A), which explicitly discloses a graphical representation of a database query as a directed acyclic graph.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161          























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161